Citation Nr: 0413382	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  99-21 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diverticulitis and 
peptic esophagitis, claimed as a stomach condition.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1951 to February 
1953.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 rating decision issued by the N. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  This matter is again before the Board 
following two prior remand orders in 2001 and 2003. 

The veteran waived his right to a personal hearing before a 
Veterans Law Judge of the Board.


FINDING OF FACT

There is no medical evidence showing an etiological, or 
causal, relationship between diverticulitis or peptic 
esophagitis, claimed as a stomach condition, and active 
service. 


CONCLUSION OF LAW

Neither diverticulitis nor peptic esophagitis was incurred 
in, or aggravated by, active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102; 5103 (West 2002).  There is no issue in 
this case as to providing an appropriate application form, or 
as to the completeness of the application.  In a letter dated 
in June 2003, the RO advised the veteran of what the 
veteran's and VA's respective responsibilities are under 
VCAA.  The letter specifically advised the veteran to inform 
the RO about any evidence that he wanted to have considered 
by the RO.  It also listed all information and evidence 
received to date with respect to the claim and what 
additional evidence is needed, and specified what the 
evidence must show to establish entitlement to the claim.  
Further, the Board notes that, through the Statement of the 
Case and Supplemental Statement of the Case, the veteran was 
notified of what evidence and information are required to 
establish entitlement to service connection for the claimed 
disability, and what evidence and information were of record 
and considered by the RO in evaluating the claim.  Further, 
the January 2004 Supplemental Statement of the Case set forth 
VA regulations (38 C.F.R. § 3.159) pertaining to the duty to 
assist the veteran.  The Board accordingly finds that VA has 
fulfilled its duty-to-notify obligations consistent with VCAA 
and applicable legal precedent, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
also has been satisfied.  It is noted that the RO has 
obtained and associated with the claims folder evidence 
relevant to the claim, including private physicians' records.  
The veteran was provided a VA compensation and pension 
examination in connection with the claim, and the report of 
this examination is in the claims folder.  The Board further 
notes that portions of the service records apparently were 
destroyed by fire in the early 1970s.  It is noted that the 
record includes documentation of the RO's attempts to contact 
various sources for any service medical records and military 
personnel records.  These attempts apparently have resulted 
in some success, as the record includes some service medical 
records and personnel records.     

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence necessary for an 
equitable disposition of the matter on appeal have been made 
by the agency of original jurisdiction.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to 
establish a claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board concludes that a decision on the 
merits now would not violate the VCAA, nor prejudice the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Laws and Regulations Governing Service Connection

To establish service connection for a claimed disability, the 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  As a general matter, service connection for 
a disability is focused upon facts, as shown by evidence: (1) 
existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a nexus between the 
current disability and any injury or disease incurred during 
service.  See Pond v. West, 12 Vet. App. 341 (1999); Watson 
v. Brown, 4 Vet. App. 309 (1993); Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d) (2003).
  
For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may be granted on a presumptive basis for 
certain chronic disabilities when the disability in question 
is manifested to a compensable degree within a year after 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309 
(2003).  If a veteran served 90 days or more during a period 
of war or after December 31, 1946, as the veteran in this 
case, and peptic ulcer (gastric or duodenal) became manifest 
to a degree of ten percent within one year from date of 
termination of such service, such ulcer shall be presumed to 
have been incurred in service, even though there is no 
evidence thereof in service.  See 38 C.F.R. §§ 3.307(a), 
3.309(a) (2003).  As will be discussed below, the veteran has 
indicated that he might have been treated for ulcer in 
service.  If the evidence so warrants, the veteran could be 
considered for presumptive service connection for peptic 
ulcer. 

III.  Evidence and Analysis

Essentially, the veteran maintains that the stress of having 
been assigned to artillery battery in active duty caused his 
stomach to become upset, and that he has had recurrent 
stomach problems since then.  He maintains that he was given 
Maalox for these problems in service at an Army hospital in 
Korea.  See, e.g., veteran's statements submitted in December 
1998 and October 1999.  He further indicated that he might 
have been treated for "peptic ulcer" or "hiatal hernia" in 
service, but apparently is uncertain as to what specific 
diagnosis, if any, had been rendered.  The veteran's wife 
also testified that she recalled that her husband had stomach 
problems after returning from service.  See transcript of RO 
hearing held in August 1999.       

As noted above, much of the veteran's service medical records 
apparently were destroyed in a fire many years ago.  The 
records that are in the claims folder consist of five 
"Morning Reports" dated in April, October, and November of 
1952.  These records, however, do not discuss anything about 
complaints of, or treatment for, abdominal pain or stomach-
related problems.       

The veteran also was treated by private physicians.  In 1993, 
he was seen by Dr. R. D., who diagnosed him with esophagitis 
and marked diverticular disease of the colon.  In 1993, Dr. 
R. D. also assessed the veteran with rectal bleeding with 
positive stool guaiac, chronic dyspepsia, and upper 
gastrointestinal complaints, ruling out peptic ulcer disease.  
He also was seen several times in the late 1990s by Dr. J. 
B., for complaints of nausea, vomiting, and abdominal gas and 
bloating.  In June 1998, Dr. J. B. assessed the veteran with 
diverticulitis and reflux.  In September 1998, Dr. J. B. 
assessed the veteran with diverticular disease with bloating 
and cramping, and gave him prescription medication (Flagyl 
and Cipro).    

VA medical center outpatient treatment records dated in 
September 1998 indicate that the veteran reported being on 
medication to control stomach acid levels.
 
Finally, the record includes the report of a VA compensation 
and pension examination in May 2003, which includes the 
report of an upper gastrointestinal barium study showing 
minor abnormality of small sliding type hiatal hernia with 
gastroesophageal reflux and two mid-esophageal diverticula, 
as well as some evidence suggesting duodenitis and gastritis.  
The examination report provides that the veteran reported 
that he was diagnosed with diverticulitis of the colon some 
30 years ago, and described upper abdominal pain that 
reportedly becomes worse after eating greasy or spicy foods 
and which the examiner stated could be an "esophageal spasm 
type discomfort."  The veteran reportedly has not had colon 
surgery.  The examiner stated that the veteran's reported 
history did not suggest acute episodes of inflammatory 
diverticulitis.  The veteran was diagnosed with peptic 
esophagitis, treated and resolved with Prevacid, and 
diverticulitis of the colon.  The examiner opined that it is 
"highly unlikely that the diverticulosis would be related to 
[the veteran's] military service."  He further said that 
"the peptic ulcer disease and/or esophagitis that this 
veteran has been treated for had its original symptoms while 
he was in the service."  The examiner concluded, however: 
"I am unable to actually link either of these above problems 
with . . . service."      
 
The evidence described above, in sum, shows that the veteran 
has been diagnosed with various gastrointestinal disorders, 
as well as diverticulitis of the colon.  The earliest 
evidence of such disorders is dated in 1993, some 40 years 
after discharge from service.  There is only one medical 
opinion specifically addressing the question of whether any 
of these disorders is related to active duty.  However, based 
upon available evidence, including a review of the veteran's 
claims folder, a VA physician opined that he could not find 
basis for an etiological relationship between the diagnosed 
disorders complained of and active service.  Because the 
preponderance of the evidence is against a grant of service 
connection, the benefit-of-reasonable-doubt doctrine is not 
for application here.  38 C.F.R. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection is denied for diverticulitis and peptic 
esophagitis, claimed as a stomach condition.



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



